ORIGINAL                                           06/28/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: OP 22-0310


                                       OP 22-0310
                                                                        l.1




 JULIO JAY RAMIREZ,                                                      JUN 2 8 272
                                                                      Etovv-T:n        d

             Petitioner,
       v.
                                                                   ORDER
 LT. JASON VALDEZ,

             Respondent.



       Julio Jay Ramirez petitions for habeas corpus, contending he "was not represented
at arraignment nor was counsel attached, which violates the 6th Amendment[' s] right to
counsel as established in the U.S. Constitution." He states he was denied counsel frorn his
October 21, 2021 arraignrnent until December 6, 2021.          Thus, Ramirez argues his
incarceration is illegal, pursuant to § 47-1-104(3), MCA, and requests that his pending
criminal cases "be dismissed without prejudice."        Rarnirez includes copies of the
October 22, 2021 Yellowstone County District Court's Order Appointing Office of State
Public Defender as well as the October 21, 2021 Minute Entries.
      Ramirez has two criminal cases pending in the District Court. On October 21 2021,
the District Court held an arraignment in both cases, and Ramirez appeared via video from
the Yellowstone County Detention Center. The court noted the presence of counsel,
included Deputy County Attorney Christopher Morris and Natasha Hammack of the Office
of Public Defenders. Rarnirez entered a not guilty plea to two counts of felony sexual
intercourse without consent in one case, and in the other, Ramirez pleaded not guilty to
felony assault with a weapon along with two misdemeanors. The court advised him of the
charges, possible punishment, and his constitutional rights, and set bail of $250,000.
Ramirez received copies of the affidavit and information. The court also appointed the
Office of Public Defenders to represent Ramirez.
       Thus, contrary to Ramirez's claim, Ramirez had counsel to represent him at his
arraignment. Ramirez also received a Notice of Appearance on December 6, 2021, when
a different attorney was substituted on his behalf. Pursuant to Montana statutes, Ramirez
was not without counsel's representation during his arraignments and the time in question.
Sections 46-8-101(1), and 47-1-104(4), MCA.
       Habeas corpus affords an applicant an opportunity to challenge collaterally the
legality of his present incarceration. Section 46-22-101(1), MCA; Lott v. State, 2006 MT
279, ¶ 14, 334 Mont. 270, 150 P.3d. 337. Rarnirez has appointed counsel to represent him
in District Court, and his incarceration is due to his two pending matters. He is not entitled
to dismissal of the charges. Upon the issuance of final judgments, Ramirez has the remedy
of appeal. Section 46-20-104(1), MCA. Therefore,
       IT IS ORDERED that Ramirez's Petition for Writ of Habeas Corpus is DENIED.
       The Clerk is directed to provide a copy of this Order to: the Honorable Jessica T.
Fehr, District Court Judge; Terry Halpin, Clerk of Court, Yellowstone County, under Cause
Nos. DC 21-1290 and DC 21-1325; Hallie E. Bishop, Deputy County Attorney; David
Garfield, Defense Counsel; counsel of record; and Julio Jay Ramirez personally.
       DATED this           day of June, 2022.



                                                                 Chief Justice




                                              2